DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 8/22/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
2.	As previously noted, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/901,734, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 11 recites, “ a fluid discharge terminal coupled to the manifold pipe and configured to discharge fluid flowing from the manifold pipe to the battery module.”   The term does not appear in the provisional; however, it appears that the provisional application supports and enables a sprinkler nozzle or sprinkler head that may be thermally activated (Appendix A, page 2), which would intrinsically include a fluid discharge terminal as claimed.  See also the P24 of the non-provisional (PGPUB) which describes “a sprinkler head or other fluid discharge terminal (e.g., nozzle).”    It is noted that while page 5 of Appendix A, section 8 recites “means of spraying, dousing, deluging, flooding, sprinkling, cascading or other water flow through, around, below or into the battery module,” a “means” recitation (invoking 35 U.S.C. 112(f)/sixth paragraph,  is required to explicitly define the structure encompassed by the “means” recitation (MPEP 2181, Section II-A), wherein Appendix A does not include any such structure outside of “a sprinkler head/nozzle.”  A “fluid discharge terminal” is thus considered supported by the intrinsic structure present in a sprinkler head/nozzle disclosed in the provisional.  These comments are made for clarity of the record.
Claim 15 recites the following:
“The energy storage apparatus of claim 11, further comprising a second fluid discharge terminal coupled to the branch pipe, wherein the second fluid discharge terminal is configured to discharge fluid to or within the battery module.”  

Claim 20 recites the following:
“The energy storage apparatus of claim 11, further comprising a sensor configured to detect fluid flow in the manifold pipe.”

These features are not supported by the provisional, and are thus accorded the non-provisional date of 9/16/2020 (which does support the features claimed).  
Accordingly, claims 11-14, 16-19 are accorded the effective filing date of the provisional application (9/17/2019), and claims 15 and 20 are accorded the effective filing date of the non-provisional application (9/16/2020).

Drawings
3.	The objection to the drawings under 37 CFR 1.83(a) is maintained.  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The amendments to the specification filed 8/22/2022 are accepted by the Examiner.

Claim Rejections - 35 USC § 112
5.	The rejection of claim 17, and thus dependent claim 18, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn in view of the Applicant’s persuasive arguments filed 8/22/2022. 
Claim Rejections - 35 USC § 102
6.	The rejection of claims 11-12, 14-15, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Xian (CN 110101993) (machine translation provided; published 09 Aug 2019) is withdrawn in view of the amendments provided.

7.	The rejection of claims 11-13 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 2018/0048037) is withdrawn in view of the amendments made.

Claim Rejections - 35 USC § 103
8.	Claims 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0048037) in view Ling et al. (US 2017/0043194).
Regarding claim 11, Newman teaches a battery pack system 14 (“an energy storage apparatus”) (Figs. 1-3; entire disclosure relied upon), comprising: 
a housing 20 configured to mount a battery module 22 in an interior of the housing 20 (P16-17; Fig. 2); 
a battery module 22 mounted in the interior of the housing 20 (P17; Fig. 2); 
a fluid channel 40 (“manifold pipe”) extending into the interior of the housing 20 (Figs. 2-3); and 
a port 42 (“branch pipe”) that is removably coupled to the fluid channel 40 (“manifold pipe”) (P27, 35-36). 
It is noted that each port 42 (“branch pipe”) includes an associated valve 44 at the port 42 to selectively introduced coolant into a selected seal battery container/module 22 (P27-30), which allows for the replacing of the sealed battery container/module 22 which includes the malfunctioning battery cell 24 once the coolant fluid has been dispensed (P30).  Thus, the port 42 (“branch pipe”) that is part of the sealed battery container 22 intrinsically must be “removably coupled” in order to allow for the replacement of the battery container 22 as taught by Newman (P35-36).

Newman fails to disclose a fluid discharge terminal coupled to the fluid channel 40 (“manifold pipe”) via the port 42 (“branch pipe”) and configured to discharge fluid flowing from the fluid channel 40 (“manifold pipe”) to the battery module.  In the same field of endeavor, Ling teaches analogous art of an integrated thermal event suppression system in which an energy storage apparatus comprises a battery pack housing 5 with a module (cell(s) 302) mounted therein, a manifold pipe 108 extending into the interior of the housing 5 and including a valve 112 (i.e., analogous to valve 44 of Newman) that releases fire extinguishing media 104 from the fire extinguisher media case 102, wherein Ling teaches it is a known technique to couple the valve 112 to a nozzle 106 (“fluid discharge terminal”) adapted to spray or release the fire extinguishing media 104 upon the internal components of the housing of the battery pack 5 (P22), wherein the nozzle 106 (“fluid discharge terminal”) may be configured to be highly localized or include a deflector capable of dispensing the fire extinguishing media 104 throughout the battery pack housing 5 (P39).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique and configuration of Ling in which a nozzle 106 (“fluid discharge terminal”) is coupled to the valve 112 to the configuration of Newman such that there is a nozzle 106 (“fluid discharge terminal”) coupled to the valve 44 and fluid channel 40 (“manifold pipe”) via the port 42 (“branch pipe”) and configured to discharge fluid flowing from the fluid channel 40 (“manifold pipe”) to the battery module given Ling teaches such a technique and configuration is known and allows for the result that the nozzle 106 (“fluid discharge terminal”) can be adapted to provide the fire extinguisher media as highly localized or such that it is deflected and dispensed throughout the battery pack housing 5 (P39).
Regarding claim 12, Newman teaches wherein the fluid channel 40 (“manifold pipe”) is configured to couple to a coolant source 36 (“fluid source”) (P27) via a first end (Fig. 3; P27) and to receive fluid from the fluid source via the first end (Fig. 3; P27).  
Regarding claim 13, Newman as modified by Ling teaches the nozzle 106 (“fluid discharge terminal”) is configured to discharge fluid within the battery module (P39).   
Regarding claim 15, Newman as modified by Ling teaches the known technique of providing a nozzle 106 (“fluid discharge terminal”) coupled to the port 42 (“branch pipe”), wherein Ling further teaches it is a known technique to provide first and second nozzles 106 (“fluid discharge terminals”) within the same battery pack 5 (“battery module”) (see Fig. 4 embodiment).  Furthermore, the mere duplication of parts has no patentable significance unless a new or unexpected result is produced (MPEP 2144.04, Section VI-B).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first and second nozzles 106 (“first and second fluid discharge terminals”) coupled to the port 42 (“branch pipe”) and configured to discharge fluid to or within the battery module 22 given the configuration and technique of providing first and second fluid discharge terminals 106 (“nozzles”) within the same battery pack 5 (“battery module”) is a known technique as taught by Ling (Figure 4 embodiment), and furthermore given the mere duplication of parts has no patentable significance unless a new or unexpected result is produced (MPEP 2144.04, Section VI-B).
Regarding claim 16, Newman teaches wherein the port 42 (“branch pipe”) is integrated with the battery module 22 (P27; Fig. 3).
Regarding claim 17, Newman as modified by Ling teaches wherein the nozzle 106 (“fluid discharge terminal”) is configured to activate at a temperature over a specific threshold (“a threshold temperature range” as claimed, the range encompassing the threshold temperature and above) (P23, 32) to discharge fire extinguishing media 104 (P22-23, 28-33; entire disclosure).
Regarding claim 18, Newman as modified by Ling teaches wherein the threshold temperature range of the nozzle 106 (“fluid discharge terminal”) (in conjunction with thermal event detector 110 and/or metallic filament 11 and/or thermal sensor 114) is configured based on at least the thermal properties associated with the battery module (see P23, 32 of Ling).  It is noted that the claim does not add any further implicit or explicit structure to the apparatus claim.
Regarding claim 19, Newman teaches the battery pack system 14 (“energy storage apparatus”) further comprises a second battery module 22 (see Fig. 2 in which there are eight total modules 22 within each pack module 18) mounted in the interior of the housing 20 (P16; Fig. 2).  Newman teaches each of the modules 22, including the “second battery module,” includes a respective port 42 (“branch pipe”) and associated valve 44 connected to fluid channel 40 (“manifold pipe”).  Thus, in adopting the nozzle 106 (“fluid discharge terminal”) of Ling to the plurality of modules 22 of Newman, it would have been obvious to provide each module 22 with their own respective nozzle 106 (“fluid discharge terminal”) such that each module 22 could benefit from the known technique and configuration of an entity (the nozzle 106) that allows for the fire extinguisher media to be highly localized or such deflected and dispensed throughout the respective module 22 as taught by Ling (P39).
9.	Claim 20 is rejected under 35 U.S.C. 103 as obvious over Newman (US 2018/0048037) in view Ling et al. (US 2017/0043194) as applied to at least claim 11 above, and further in view of Robert et al. (US 2017/0303445).
Regarding claim 20, Newman fails to disclose the battery pack system 14 (“an energy storage apparatus”) further comprising a sensor configured to detect fluid flow in the fluid channel 40 (“manifold pipe”) as claimed.  It is noted that Newman teaches the battery pack system 14 (“energy storage apparatus”) includes a battery pack management system including a controller 30 configured to monitor and manage the performance of the battery pack modules 18 and the associated components (P20; Fig. 2).
In the same field of endeavor, Robert teaches analogous art of a battery pack 24 (“energy storage apparatus”) that manages temperature of the battery 24 (P24-26) and includes a liquid thermal management system (P29) including a coolant channel 422 that has a sensor 444 disposed within the coolant channel 422 to monitor a flow rate of coolant flowing therethrough.  The flow rate sensor 44 is in communication with a controller that allows the flow rate of coolant to be adjusted based on the flow rate sensor 444 information (and temperature sensor information) (P50).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack system 14 (“energy storage apparatus”) of Newman such that it further comprises a flow sensor (“ a sensor configured to detect fluid flow”) in the fluid channel 40 (“manifold pipe”) given the construct and technique are known as taught by Robert as detailed above, the configuration providing the advantageous and predictable results of providing information to the controller 30 regarding the flow rate of the liquid within the channel such that actions may be taken as necessary by the controller 30 including allowing the adjustment of the flow rate of the coolant based on the flow rate sensor 444 information  (P50).
Response to Arguments
10.	Applicant's arguments filed 8/22/2022 with respect to the prior art rejection(s) of the claim(s) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejections under 35 U.S.C. 102 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of references cited above.  The maintained drawing objection is addressed below.  
Argument:  Objections to the Drawings.  The Examiner objected to the drawings for allegedly failing to show the features of claim 15, citing 37 C.F.R. §1.83. See Office Action at pp. 4-5. Applicant disagrees. 
Applicant respectfully traverses the objection to the drawings under 37 C.F.R. §1.83. In particular, Applicant notes that, as outlined in MPEP § 608.02, the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented." See 35 U.S.C. § 113. Similarly, Rule § 1.81(a) requires that a drawing of the invention be furnished where necessary for the understanding of the subject matter sought to be patented (emphasis added). See 37 C. F. R. § 1.81(a). Applicant respectfully submits that an express illustration of the recited features of claim 15 is not necessary for understanding by one of ordinary skill in the art of the subject matter of claim 15, especially in view of the disclosure included in the present Application. Accordingly, Applicant respectfully requests withdrawal of this objection. 

Response:  CFR 1.81 and 35 U.S.C. § 113 provide the general provision of, “The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented.”  CFR 1.83 then goes on to define the specific content of drawing and that:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). 

Accordingly, the argument above is not persuasive in view of the clear requirements of CFR 1.83 of what the specific content must show.

Conclusion
11.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Park et al. (WO 2019/139293) (copy provided), Fig. 4 particularly pertinent):

    PNG
    media_image1.png
    480
    584
    media_image1.png
    Greyscale

	Hong et al. (US 2017/0256831); 	
Hinterberger et al. (WO 2018/233955 (copy provided); and
Oehl et al. (WO 2014/023485) (copy provided).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729